FILED
                           NOT FOR PUBLICATION                              AUG 05 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50448

              Plaintiff - Appellee,              D.C. No. 3:08-cr-04576-W-1

  v.
                                                 MEMORANDUM *
LUIS ALBERTO NAVA-JUSTO,

              Defendant - Appellant.



                  Appeal from the United States District Court
                      for the Southern District of California
             Thomas J. Whelan, United States District Judge, Presiding

                             Submitted May 12, 2010 **
                              San Francisco, California

Before: HUG, SKOPIL and BEEZER, Circuit Judges.

       Defendant-appellant Luis Nava-Justo (“Nava”) appeals from a final

judgment convicting him of one count of attempted entry after deportation, in

violation of 8 U.S.C. § 1326, and one count of fraud and misuse of an entry


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
document, in violation of 18 U.S.C. § 1546(a). Nava pleaded guilty to both counts

without a plea agreement, and the district court sentenced him to 51 months

imprisonment. On appeal, Nava claims that the district court erred by denying his

motion to dismiss the indictment and by imposing the 51-month sentence.

      We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm. Nava

waived his right to challenge the denial of his motion and the district court

sentenced him well within its discretion.

      The facts of this case are known to the parties. We do not repeat them.

                                            I

      When a defendant fails to object “on the ground that the district court did not

sufficiently address and apply the factors listed in § 3553(a),” we review the

district court’s decision for plain error. United States v. Sylvester Norman Knows

His Gun, III, 438 F.3d 913, 918 (9th Cir. 2006). “[T]he substantive reasonableness

of a sentence—whether objected to or not at sentencing—is reviewed for abuse of

discretion.” United States v. Autery, 555 F.3d 864, 871 (9th Cir. 2009).

                                            II

      “[I]t is well settled that an unconditional guilty plea constitutes a waiver of

the right to appeal all non-jurisdictional antecedent rulings and cures all antecedent

constitutional defects.” United States v. Lopez-Armenta, 400 F.3d 1173, 1175 (9th


                                            2
Cir. 2005). “When a criminal defendant has solemnly admitted in open court that

he is in fact guilty of the offense with which he is charged, he may not thereafter

raise independent claims relating to the deprivation of constitutional rights that

occurred prior to the entry of the guilty plea.” Id. (quoting Tollett v. Henderson,

411 U.S. 258, 267 (1973)).

      Here, Nava waived his right to appeal the district court’s denial of his

motion to dismiss the attempted entry after deportation count by entering a

counseled guilty plea without condition.

                                           III

      Nava next argues that the district court plainly erred by ignoring the

parsimony principle of 18 U.S.C. § 3553(a) and by failing to fully consider the 18

U.S.C. § 3553(a) factors. The district court’s decision, however, was proper.

      The parsimony principle stems from 18 U.S.C. § 3553(a), which “contains

an overarching provision instructing district courts to ‘impose a sentence sufficient,

but not greater than necessary’ to accomplish the goals of sentencing.” Kimbrough

v. United States, 552 U.S. 85, 101 (2007). “The district court need not tick off

each of the § 3553(a) factors to show that it has considered them.” United States v.

Carty, 520 F.3d 984, 992 (9th Cir. 2008).




                                            3
      Here, the record indicates that the district court expressly considered the

parsimony principle during Nava’s sentencing. Likewise, the record shows that the

district court considered numerous facets unique to Nava’s case that bore upon the

Section 3553(a) factors. The district court was under no obligation to individually

go through all of the Section 3553(a) factors and discuss their applicability to

Nava’s case. The district court’s decision did not constitute plain error that

affected substantial rights. See United States v. Ameline, 409 F.3d 1073, 1078 (9th

Cir. 2005) (en banc).

                                          IV

      Nava also contends that the 51-month sentence imposed by the district court

was substantively unreasonable. Nava’s argument is without merit.

      The determination of whether a sentence is substantively reasonable is

“guided by the sentencing factors set forth in 18 U.S.C. § 3553(a), including the

sentencing range established by the Sentencing Guidelines.” United States v.

Plouffe, 445 F.3d 1126, 1131 (9th Cir. 2006).

      Here, Nava fails to offer any compelling reason why his low-end sentence

based on a reduced criminal history category amounted to an abuse of discretion.

Additionally, Nava’s repeated insistence that a 30-month sentence would be

“sufficient but not greater than necessary” is inapposite, as the only issue is


                                           4
“whether the sentence imposed was unreasonable.” United States v. Nichols, 464
F.3d 1117, 1126 (9th Cir. 2006) (emphasis added).

      AFFIRMED.




                                        5